Title: To George Washington from Brigadier General Henry Knox, 5 March 1779
From: Knox, Henry
To: Washington, George


Sir
Pluckemin [N.J.] 5th March 1779.
Agreable to your Excellencys request Genl Greene, The Adjutant General, and myself, met yesterday, on the subject of Amorers, the better keeping of cartridges &c. I shewed them the inclos’d proposals, which I drew up at Philadelphia and presented to the board of War who approved of the same. I likewise shewed them to General Steuben who in consequence wrote the Letter and regulations of Which the inclos’d is a Copy. General Greene & the adjutant Genl also approv’d them. I beg your Excellencys sentiments with any alterations you may please to make—should a Conductor to each brigade be approv’d there will be a necessity to have them appointed immediately. If your Excellency should have no other persons in view I shall take the liberty to propose some able Serjeants of Artillery. They will thereby become a kind of candidates to be officers of Artillery in some future period.
twelve of the Travelling forges were finishd before we left Fredericksburg. I hope the others are done by this time. I directed twenty to be made.
There will be a necessity to prohibit Any kind of Work being done at these Forges but the reparation of Arms. If an order of this kind is not given the Officers on particular occasions will have their horses Shod and such other Work as their necessities or conveniencies may demand. To remedy this evil, in Addition to the proposed General Order, Genl Greene, will have a travelling Forge with some artificers attached to each brigade to execute the common business.
I do not know how we shall be able to procure the Amorers except from the regiments. They cannot be look’d upon in the light of common drafts as they will always remain with the brigade and be ready for Action. I am with all possible respect and affection, Your Excellencys most Obedient humble Servant
H. Knox.
I beg your Excellencys pardon for the inadverte⟨nce⟩ in turning over two leaves instead of one.

H. Knox
